*220In this Court, the following opinion and decree were pronounced, November 9th, 1816 :
“ The Court, not concurring in opinion with the Court of “ Chancery that this case is proper for the jurisdiction of a “ Court of Law in exclusion of that of a Court of Equity, re- “ verses the Decree, which on that ground dismisses the Bill; “ but, there being a great mass of testimony, exhibited in the “ case, the weight of which the Court is incompetent to decide “ on, without the intervention of a Jury, this Court, proceed- “ ing to give that Decree, which ought to have been rendered “ by the Court of Chancery, directs an issue to try whether “ the fraud, alleged, in the Bill to have been practised, and “ which is made the ground thereof, was perpetrated by the. “ Appellee, or not.”